Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1, 15-24 are pending. 
Claims 17-24 drawn to method of treating are currently withdrawn. 
Response to the arguments:-
Claim Rejections - 35 USC § 103
Claim 1 was rejected over WO 2017024037, DT 2162744 and CID 126520527.
 Applicants have shown that the compound 6 of WO 2017024037 is less active than the instant compound 1. The declaration filed on 2/22 says that the compound 1 has 3 fold reduction in IC50 compared to compound 6  in WO’037. They argue that it is unexpected that a change in an additional CH2 link would made so much of a difference. 
 This is not convincing. In WO 2017/024037 ( pages 13 to 15) there are several compounds, many compounds the difference is just a CH2 group and the % inhibition varies a lot. See compound 4 and 6 , the % inhibition is double. Again see compound 13 and 14 which also differ in just one methyl link and yet the activity is v.v. different. Also see 1, 3.


    PNG
    media_image1.png
    122
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    83
    618
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    102
    609
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    83
    622
    media_image6.png
    Greyscale


Also see compound 21, which has a quaternary N with a  
    PNG
    media_image7.png
    134
    158
    media_image7.png
    Greyscale
   which has the same C3 alkyl chain. So this variation is expected. 
Therefore the data disclosed is not unexpected. 
Therefore the rejection is maintained. 
Double Patenting
The ODP rejection over US 15/749,885 is maintained as applicants have not filed a TD. 

Conclusion
Claims 1, 15 and 16 are rejected. 
Claims 17-24 are withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 1, 2021,